 


113 HR 4610 IH: Leading and Expediting Aerotropolis Development Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4610 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2014 
Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Transportation to establish a grant program to assist the development of aerotropolis transportation systems, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Leading and Expediting Aerotropolis Development Act of 2014.
2.Aerotropolis grant program
(a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall establish and carry out an aerotropolis grant program (in this section referred to as the program) to assist the development of aerotropolis transportation systems in accordance with this section.
(b)Grant authorityIn carrying out the program, the Secretary is authorized to make a grant to an eligible entity to assist planning, design, environmental review, or land acquisition activities for any of the following to benefit an aerotropolis transportation system:
(1)A project for the development or improvement of a highway or bridge.
(2)A project for the development or improvement of a public transportation system.
(3)A project to expand the capacity of or otherwise improve freight or passenger rail transportation.
(4)A project for the development or improvement of a port.
(5)A project that improves access to a port or terminal facility.
(6)A project for the development or improvement of a multimodal terminal facility.
(7)A project for the development or improvement of an intelligent transportation system that—
(A)is primarily for the benefit of freight movement; and
(B)reduces congestion or improves safety.
(c)Availability of grant fundingGrant funding awarded to a grant recipient under the program shall remain available to be obligated by the recipient during the fiscal year in which the grant funding is disbursed and the three fiscal years following that fiscal year. Grant funding not obligated by a grant recipient during the period provided under this subsection shall be returned to the Secretary and made available for making other grants under the program.
(d)Application processIn carrying out the program, the Secretary shall establish a process for eligible entities to apply for grants, which shall include the submission to the Secretary of an application containing the following:
(1)A description of the aerotropolis transportation system to be assisted with the grant, including—
(A)the geographic scope of the system; and
(B)the components that comprise the system.
(2)A description of the projects to be assisted with the grant.
(3)With respect to each of the projects described under paragraph (2), a description of—
(A)the status of the project;
(B)how the project will develop the applicable aerotropolis transportation system;
(C)the jobs to be created by the project;
(D)the costs and benefits of the project; and
(E)the plans and timeline for moving the project to completion.
(e)Grant selection
(1)ConsiderationsIn making grants under the program, the Secretary shall consider, with respect to a proposed project, whether the project facilitates any of the following:
(A)Improvement of the mobility of goods or passengers.
(B)Enhancement of intermodal connectivity with respect to freight or passenger transportation.
(C)Improvement of the condition of freight or passenger transportation infrastructure, including bringing such infrastructure into a state of good repair.
(D)Reductions in congestion.
(E)Improvement of safety, including through reductions in transportation accidents, injuries, and fatalities.
(F)Incorporation of new and innovative technologies into the transportation system, including intelligent transportation systems.
(G)Enhancement of national or regional economic development, growth, and competitiveness.
(H)Non-Federal contributions to the project, including contributions from public-private partnerships.
(I)Reductions in dependence on foreign oil.
(J)Reductions in air or water pollution.
(2)PrioritiesIn making grants under the program, the Secretary shall give priority to applicants that demonstrate any of the following:
(A)A strategic plan for the development of an aerotropolis transportation system and funding directed to that development.
(B)Existing infrastructure and services sufficient for the development of an aerotropolis transportation system.
(C)A capacity for using grant funds to efficiently and effectively develop an aerotropolis transportation system.
(D)Public-private partnerships that will assist in completing proposed projects.
(E)An inability to complete pre-construction activities for proposed projects without grant assistance.
(f)ReportsIn each year in which a grant recipient receives funding under the program, that recipient shall submit to the Secretary a report that includes a description of the following:
(1)The activities carried out by that recipient with grant funds in the preceding year.
(2)The impact of those activities, including in comparison to the objectives for those activities.
(g)DefinitionsIn this section, the following definitions apply:
(1)Aerotropolis transportation systemThe term aerotropolis transportation system means a planned and coordinated multimodal freight and passenger transportation network that, as determined by the Secretary, provides efficient, cost-effective, sustainable, and intermodal connectivity to a defined region of economic significance centered around a major airport.
(2)Eligible entityThe term eligible entity means any of the following:
(A)A State government or political subdivision thereof.
(B)A local government or political subdivision thereof.
(C)A metropolitan planning organization.
(D)A regional planning organization.
(E)An organization comprised of more than one entity specified in subparagraphs (A) through (D). 
 
